ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.
This application has been assigned to a different primary examiner.

Reasons for allowance
5/17/2022 claims 1, 4-11 and 14-19 are allowed for the reasons of record and as summarized here.  (Claims 2-3 and 12-13 are canceled.)

Regarding 35 USC 103
The claims are free of the analogous art at least because close art, e.g. as cited as cited in the now withdrawn rejection as well as art found in the search histories, either individually or in obvious combination, does not teach the recited combination of sequentially applying first plurality of autoencoders and then a second autoencoder to MRI data as well as other biological test data to arrive at a probability of prostate cancer.  Additionally, Applicant's 5/17/2022 remarks at p. 10-12 supported the withdrawal of the rejection.

Regarding 35 USC 101
Referring to the 101 analysis as organized in MPEP 2106, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 1st consideration relating to an improvement integrating possible judicial exceptions into a practical application, the improvement in this instance comprising increased diagnostic accuracy.  In this regard, Applicant's 5/17/2022 remarks at pp. 9-12 support withdrawal of the rejection.

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631